Petition for Writ of Mandamus Denied and Memorandum Opinion filed
November 13, 2018.




                                     In The

                    Fourteenth Court of Appeals

                                NO. 14-18-00973-CV



                    IN RE DARRELL J. HARPER, Relator


                          ORIGINAL PROCEEDING
                           WRIT OF MANDAMUS
                             152nd District Court
                            Harris County, Texas

                        MEMORANDUM OPINION

      On November 6, 2018, relator Darrell J. Harper filed a petition for writ of
mandamus in this Court. See Tex. Gov’t Code Ann. § 22.221 (West Supp. 2017);
see also Tex. R. App. P. 52. In the petition, relator asks this court to compel the
Honorable Robert K. Schaffer, local administrative judge and presiding judge of the
165th District Court of Harris County, to vacate his order dated October 25, 2018,
denying relator’s petition for leave to file a civil suit against the State of Texas and
Governor Greg Abbott.

      To obtain mandamus relief, a relator generally must show both that the trial
court clearly abused its discretion and that relator has no adequate remedy at law,
such an appeal. In re Prudential Ins. Co. of Am., 148 S.W.3d 124, 135–36 (Tex.
2004) (orig. proceeding). Relator has not shown that the trial court clearly abused its
discretion. We therefore deny relator’s petition for writ of mandamus.


                                        PER CURIAM

Panel consists of Justices Boyce, Christopher, and Jewell.




                                           2